Customer No. ___________________________
Loan No. ____________________________

 

RBC Centura

Commercial Promissory Note
(SD – F&V)

 

 

$1,000,000.00

Atlanta, Georgia
July 29, 2003

Master Note

 

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to RBC CENTURA BANK (“Bank”), or order, the sum of One Million
Dollars ($1,000,000), or so much thereof as shall have been disbursed from time
to time and remains unpaid, together with interest at the rate and payable in
the manner hereinafter stated.  Principal and interest shall be payable at any
banking office of Bank in the city or town indicated above, or such other place
as the holder of this Note may designate.

Article I.  Interest Rate.

Section 1.1.  Rate of Accrual.  Interest will accrue on the unpaid principal
balance at the rate set forth in Section 1.2.1. until maturity of this Note,
whether such maturity occurs by acceleration or on the Maturity Date; and, at
Bank’s option, interest at the foregoing rate will accrue on any unpaid interest
before such maturity.  Interest will accrue on any unpaid balance owing under
this Note, whether principal, interest, fees, premiums, charges or costs and
expenses, after maturity at the rate set forth in Section 1.2.2.  All accrual
rates of interest under this Note will be contract rates of interest, whether a
pre-default rate or a default rate, and references to contract rates in any loan
documents executed and delivered by Borrower or others to Bank in connection
with this Note shall be to such contract rates.

Section 1.2.  Interest Rates.

1.2.1.  Pre-Default Rate.  Subject to the provisions of Section 1.2.2. below,
interest payable on this Note per annum will accrue at a variable rate equal to
one month LIBOR plus 300 basis points, or the RBC Centura Prime Rate plus 0.50%,
at Borrower’s option.  The RBC Centura Prime Rate is one of the Bank’s variable
rate base indices for credit extensions and is set by Bank at its discretion
based on the Bank’s perception of market interest rate levels, trends and
general economic conditions.  It is not tied to any specific index published by
any third Person and is not represented by Bank to be the lowest rate at which
Bank extends credit.

1.2.2.  Default Rate.  Upon the nonpayment of any payment of interest described
herein, Bank, at its option and without accelerating this Note, may accrue
interest on such unpaid interest at a rate per annum (“Default Rate”) equal to
the lesser of the maximum contract rate of interest that may be charged to and
collected from Borrower on the loan evidenced by this Note under applicable law
or five percent (5.0%) plus the pre-default interest rate otherwise applicable
hereunder, as set forth in Section 1.2.1..  After maturity of this Note, whether
by acceleration or otherwise, interest will accrue on the unpaid principal of
this Note, any accrued but unpaid interest and all fees, premiums, charges and
costs and expenses owing hereunder at the Default Rate until this Note is paid
in full, whether this Note is paid in full pre-judgement or post-judgement.

1.2.3.  Variable Rate; Calculation of Interest.

1.2.3.1.  Variable Rate.  This is a variable rate note.  Any change in the rate
of interest payable under this Note will equal the change in the variable rate
index to which such rate is tied, but the rate at which interest accrues under
this Note shall never exceed the maximum contract rate which may be charged to
and collected from Borrower on the loan evidenced by this Note under applicable
law. Bank shall have no obligation to notify Borrower of adjustments in the rate
of interest payable under this Note.  Adjustments to the rate of interest will
be effective on the first day of the calendar month next following any change in
the variable rate index, with the rate being adjusted to reflect the most recent
change in the variable rate index. 



--------------------------------------------------------------------------------





1.2.3.2.  Calculation of Interest.  All interest payable under this Note shall
be calculated monthly and will accrue daily on the basis of the actual number of
days elapsed and a year of three hundred sixty (360) days.  In computing the
number of days during which interest accrues, the day on which funds are
initially advanced shall be included regardless of the time of day such advance
is made, and the day on which funds are repaid shall be included unless
repayment is credited prior to close of business.  Payments in federal funds,
immediately available in the place designated for payment, received by Bank
prior to 2:00 p.m. local time at said place of payment, shall be credited as if
received prior to close of business on the day the funds are immediately
available; while other payments, at the option of Bank, may not be credited
until such payments are immediately available to Bank, in federal funds, in the
place designated for payment, prior to 2:00 p.m. local time at said place of
payment on a day on which Bank is open for business.

Article II.  Payment Terms.

Section 2.1.  Interest Payment Terms.  Payments under this Note include an
interest component and a principal component. The principal component is set
forth in Section 2.2 below.  The interest component shall be paid as follows: 
interest shall be payable monthly, in arrears, beginning the first day of the
first calendar month following the closing of the Loan (the “Closing Date”) and
continuing on the same calendar day of each consecutive month thereafter until
the Maturity Date (defined below), when all accrued but unpaid interest is due
and payable in full. 

Section 2.2.  Principal Payment Terms; Maturity Date.  All principal and accrued
interest shall be payable in one single payment on the 364th day following the
Closing Date (the “Maturity Date”).

Section 2.3.  Prepayment.  This Note may be prepaid in whole, or in part, at any
time without any prepayment penalty.  Principal amounts borrowed and repaid may
be re-borrowed.

Section 2.4.  Application of Payments.  All payments made on this Note shall be
applied first to payment of all late fees, charges, premiums and costs and
expenses due but unpaid under this Note, then to accrued but unpaid interest and
finally to principal, in the inverse order of the payment dates therefor, unless
Bank determines in its sole discretion to apply payments in a different order or
applicable law requires a different application of payments.  The partial
prepayment of this Note, if permitted, shall not result in a payment holiday or
any other deferral of any regularly scheduled payments under this Note, all of
which shall be made as and when the same are scheduled to be paid.

Article III.  Loan Agreement and Security.

Section 3.1.  Loan Agreement.  The loan evidenced by this Note was made pursuant
to a commitment letter (“Commitment Letter”) from Bank to Borrower dated June
25, 2003.  Borrower and Bank have entered into a loan agreement dated as of even
date herewith (“Loan Agreement”).  Borrower shall perform and abide by, as and
when so required, each and all of the covenants, terms and conditions imposed
upon or applicable to Borrower in the Commitment Letter and all security
documents and other agreements referenced in the Commitment Letter, as well as
the Loan Agreement and all security documents and other agreements referenced in
the Loan Agreement.

Section 3.2.  Security Documents.  This Note is secured by (1) the security
documents and other supporting obligations identified in the Commitment Letter
and by those identified in the Loan Agreement, (2) the security documents and
other supporting obligations which reference that they secure this Note, (3) any
security documents and other supporting obligations which reference that they
secure all indebtedness or other obligations owing from time to time by Borrower
to Bank, and (4) any security documents and other supporting obligations which
reference that they secure all indebtedness owing from time to time from
Borrower to Bank other than consumer credit as defined under the Federal Reserve
Board’s Regulation Z (Truth-in-Lending) (12 CFR 226 et seq.) (“security
documents”).

2



--------------------------------------------------------------------------------





Article IV.  Default and Acceleration.

Section 4.1.  Late Charges and Expenses.  Borrower agrees to pay, upon demand by
Bank or if demand is not sooner made, on maturity of this Note, whether such
maturity occurs by acceleration or on the Maturity Date, for each payment past
due for fifteen (15) or more calendar days, a late charge in an amount equal to
the lesser of  (1) four percent (4%) of the amount of the payment past due or
(2) the maximum percentage of the payment past due permitted by applicable law,
or the maximum amount if not expressed as a percentage.  If this Note is not
paid in full whenever it becomes due and payable, Borrower agrees to pay all
costs and expenses of collection, including reasonable attorneys’ fees.  The
Borrower hereby stipulates that reasonable attorneys’ fees shall be fifteen
percent (15%) of the outstanding balance (principal, interest, fees, premiums,
charges and costs and expenses) owing under this Note after default and, if
applicable law prohibits payment of attorneys’ fees when collection is through
an attorney who is a salaried employee of Bank, referral to an attorney not a
salaried employee of the Bank.

Section 4.2.  Default.  Any one or more of the following shall constitute an
event of default (“Event of Default”) under this Note: 

          (a) the failure of Borrower to make when due any payment described
herein, whether of principal, interest or otherwise; 

          (b) the failure of Borrower to perform any of the other terms and
conditions of this Note or any of the terms and conditions of the Loan Agreement
(if any) or the other security documents executed and delivered by Borrower to
Bank, or to another person for Bank’s benefit, as and when the same are required
to be so performed, or the occurrence of some other default by Borrower under
this Note, the Loan Agreement (if any) or any of the other security documents;

          (c) the failure of any other person obligated for the payment of this
Note, either directly or indirectly, or obligated under the Loan Agreement or
any of the other security documents to perform any of the terms and conditions
imposed upon such other person by any of said agreements or documents, as and
when the same are required to be so performed, or the occurrence of some other
default by such other person under any of said agreements or security documents;

          (d) the application for the appointment of a receiver for Borrower or
the filing of a petition under any provisions of the United States Bankruptcy
Code or other state or federal insolvency proceeding by or against Borrower or
any assignment for the benefit of creditors by or against Borrower;

          (e) if Borrower is an individual, Borrower’s death, physical
disability or mental incompetency, and if Borrower is not an individual, the
dissolution, termination of existence, merger or change in control of or in
Borrower;

          (f) the failure of Borrower to furnish from time to time, at Bank’s
request, financial information with respect to Borrower;

          (g) the occurrence, in Bank’s opinion, of a material adverse change in
Borrower’s business or financial condition, or if, in Bank’s opinion, there is
an impairment of the prospect of repayment of any portion of this Note or an
impairment of the value or priority of Bank’s security interests in any
collateral securing repayment of this Note; 

          (h) the failure of Borrower to perform or other default by Borrower
under any other now existing or hereafter arising monetary or non-monetary
obligation due, owing or otherwise required to be performed or observed by
Borrower to or in favor of Bank, or if Borrower is not an individual, default by
any subsidiary of Borrower under any indebtedness or other obligation now or
hereafter owing by any such subsidiary to Bank; or

          (i) the termination of any guaranty agreement or other supporting
obligation (inclusive of letters of credit) which applies to this Note or any
other security document which applies to this Note.

3



--------------------------------------------------------------------------------





Section 4.3.  Acceleration.  Upon the occurrence of an Event of Default, or the
occurrence of an event which, with the giving of notice or a lapse of time, or
both, would become an Event of Default under this Note, (1) the entire unpaid
principal balance of this Note, together with all other amounts owing and all
other amounts to be owing under this Note, shall, at the option of Bank, become
immediately due and payable, without notice or demand, and (2) the Bank may,
both before and after acceleration, exercise any of and all of its other rights
and remedies under this Note and the other loan documents, as well as any
additional rights and remedies it may have at law and it may have in equity, to
recover full payment of the balance (principal, interest, fees, premiums,
charges and costs and expenses) owing under this Note.  The failure by Bank to
exercise any of its options shall not constitute a waiver of the right to
exercise same in the event of any subsequent default.

Article V.  Miscellaneous.

Section 5.1.  Use and Application of Terms.  In using and applying the various
terms, provisions and conditions in this Note, the following shall apply:  (1)
words in the masculine gender mean and include correlative words of the feminine
and neuter genders and words importing the singular numbered meaning include the
plural number, and vice versa; (2) words importing persons include firms,
companies, associations, general partnerships, limited partnerships, limited
liability partnerships, limited liability limited partnerships,limited liability
companies, trusts, business trusts, corporations and legal entities, including
public and quasi-public bodies, as well as individuals; (3) the term “Note”
refers to this Commercial Promissory Note, the term “loan document” refers to
this Note, the Commitment Letter, the Loan Agreement (if any) and any security
documents and other documents and agreements executed and delivered to Bank or
others on Bank’s behalf in connection with this Note, and the term “Borrower”
refers to all signatories of this Note collectively and severally, as the
context of this Note requires, and all signatories of this Note shall be and the
same are jointly and severally liable hereunder; (4) as the context requires,
the word “and” may have a joint meaning or a several meaning and the word “or”
may have an inclusive meaning or an exclusive meaning; (5) the term “subsidiary”
means any registered organization or other organization (i) the majority (by
number of votes) of the outstanding voting interests of which is at the time
owned or controlled by Borrower, or by one or more subsidiaries of Borrower, or
Borrower and one or more subsidiaries of Borrower, or (ii) otherwise controlled
by or within the control of Borrower or any subsidiary; (6) the Commitment
Letter and the other loan documents shall be applied and construed in harmony
with each other to the end that Bank is ensured repayment of the loan evidenced
by this Note in accordance with the terms of this Note and such other loan
documents, and this Note and the other loan documents shall not be applied,
interpreted and construed more strictly against a person because that person or
that person’s attorney drafted this Note or any of the other loan documents; (7)
Bank does not intend to and shall not reserve, charge or collect interest, fees
or charges hereunder in excess of the maximum rates or amounts permitted by
applicable law and if any interest, fees or charges are reserved, charged or
collected in excess of the maximum rates or amounts, it shall be construed as a
mutual mistake, appropriate adjustments shall be made by Bank and to the extent
paid, the excess shall be returned to the person making such a payment; and (8)
wherever possible each provision of this Note shall be interpreted and applied
in such manner as to be effective and valid under applicable law, but if any
provision of this Note shall be prohibited or invalid under such law, or the
application thereof shall be prohibited or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Note, or the application thereof shall be in a manner and to an extent
permissible under applicable law.

Section 5.2.  Documentary and Intangibles Taxes.  To the extent not prohibited
by law and notwithstanding who is liable for payment of the taxes and fees,
Borrower shall pay, on Bank’s demand, all intangible taxes, documentary stamp
taxes, excise taxes and other similar taxes assessed, charged or required to be
paid in connection with the loan evidenced by this Note, or any extension,
renewal or modification of such loan, or assessed, charged or required to be
paid in connection with any of the loan documents.

Section 5.3.  Maintenance of Records by Bank.  Bank is authorized to maintain,
store and otherwise retain the loan documents in their original, inscribed
tangible forms or records thereof in an electronic medium or other non-tangible
medium which permits such records to be retrieved in perceivable forms.

Section 5.4.  Right of Set-off; Recoupment.  Upon the occurrence of an Event of
Default, or the occurrence of an event which, with the giving of notice or a
lapse of time, or both, would become an Event of Default under this Note, Bank
is authorized and empowered to apply to the payment hereof, any and all money
deposited in Bank in the name of or to the credit of Borrower, without advance
notice, and is authorized to offset any obligation of Bank to Borrower to the
payment hereof and is authorized to exercise its rights of recoupment relative
to Borrower.

4



--------------------------------------------------------------------------------





Section 5.5.  Waiver.  Borrower waives presentment, demand, protest and notice
of dishonor, waives any rights which it may have to require Bank to proceed
against any other person or property, agrees that without notice to any person
and without affecting any person’s liability under this Note, Bank, at any time
or times, may grant extensions of the time for payment or other indulgences to
any person or permit the renewal, amendment or modification of this Note or any
other agreement executed and delivered by any person in connection with this
Note, or permit the substitution, exchange or release of any security for this
Note and may add or release any person primarily or secondarily liable, and
agrees that Bank may apply all moneys made available to it from any part of the
proceeds from the disposition of any security for this Note either to this Note
or to any other obligation of Borrower to Bank, as Bank may elect from time to
time.  No act or inaction of Bank under this Note shall be deemed to constitute
or establish a “course of performance or dealing” that would require Bank to so
act or refrain from acting in any particular manner at a later time under
similar or dissimilar circumstances.

Section 5.6.  Jury and Jurisdiction.  This Note shall be deemed to have been
executed and delivered in the State of Georgia regardless of where the
signatories may be located at the time of execution and shall be governed by and
construed in accordance with the substantive laws of the State of  Georgia,
excluding, however, the conflict of law and choice of law provisions thereof.

Section 5.7.  Successors and Assigns.  This Note shall apply to and bind
Borrower’s and Bank’s heirs, personal representatives, successors and assigns. 
All references in this Note to Bank shall include the holder hereof and this
Note shall inure to the benefit of any holder, its successors and assigns; and,
Borrower waives and will not assert against any transferee or assignee of this
Note any claims, defenses, set-offs or rights of recoupment which Borrower could
assert against Bank, except defenses which Borrower cannot waive.  Borrower
acknowledges that Customer Numbers and Loan Numbers may be added to this Note
after execution and delivery of this Note by Borrower and if there is a section
denoted “BANK USE ONLY,” the information under such section may also be
completed by Bank after execution and delivery of this Note. In addition, in the
event the date of this Note is omitted, Borrower consents to Bank inserting the
date.

Section 5.8.  Master Note.  If this Note is designated herein as a MASTER NOTE
or is denoted on Bank’s records as a MASTER NOTE, then this Note evidences a
line of credit and Borrower shall be liable for only so much of the principal
amount as shall be equal to the total of the amounts advanced to or for Borrower
by Bank from time to time, less all payments made by or for Borrower and applied
by Bank to principal, and for interest on each such advance, fees, premiums,
charges and costs and expenses incurred or due hereunder, all as shown on Bank’s
books and records which shall be conclusive evidence of the amount owed by
Borrower under this Note, absent a clear and convincing showing of bad faith or
manifest error.  If this is a MASTER NOTE, upon the occurrence of an Event of
Default or the occurrence of an event which, with the giving of notice or a
lapse of time, or both, would become an Event of Default under this Note in
addition to its other rights and remedies, Bank may terminate or suspend
Borrower’s right to receive any future or additional advances under this Note
and the other loan documents.

(Signatures Begin on the Next Page)

5



--------------------------------------------------------------------------------





The undersigned has executed this Note as of the day and year first above
stated.

 

FIRSTWAVE TECHNOLOGIES, INC.

 

Witness:

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Richard T. Brock
CEO and Chairman

 

Print Name:

 

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------